DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 06/07/2022. Claims 1, 4-8 are presently pending and are presented for examination. Claims 2-3 were cancelled. Claims 1, 4, 6, and 7 were amended. 
Reply to Remarks
Applicant’s arguments, see Applicant's Remarks Pages 5-8, filed 06/27/2022, with
respect to the rejection(s) of claim(s) 1-8 under § 103 have been fully considered and are not persuasive. 
The Applicant’s Argues, on page 6 of the Applicant’s remarks, that the prior art of record of Ukai, Okanoue, Yamashita '108 and Yamashita '675 either taken alone or in combination, fail to teach or suggest the claimed subject matter, particularly:
determining whether a difference between the target current value applied to the RWS actuator and the received actual current value exceeds a preset current difference continuously cumulating and counting
continuously cumulating and counting actuator position data received from a position sensor and the actual current value applied to the RWS actuator
determining the first compensation current value based on a cumulative value of the counted actuator position data and a cumulative value of the actual current value
continuously cumulating and counting the rotation angle, the rotation angular position, and the actual charge/discharge current
a cumulative value of the counted actuator position data and a cumulative value of the actual current value
Examiner respectfully disagrees for at least the following reasons.
Regarding a), Yamashita '108 does not disclose “determining whether a difference between the target current value applied to the RWS actuator and the received actual current value exceeds a preset current difference”, the Applicant’s construct of determining whether a difference between the target current value applied to the RWS actuator and the received actual current value exceeds a preset current difference value, attempts to improperly limit the term to one particular disclosed embodiment in which an unspecified difference is determined between two detected values is compared to a current threshold. However, the specification at paragraph 36 defines that the deviation, meaning a difference between a set of values, between the two current types is utilized to determine the amount of wear the component has suffered by comparing the calculations with stored data and is therefore not limited only to an unspecified difference that is determined between two detected values that is finally compared to a current threshold. The applied Yamashita '108 reference meets this definition because it discloses calculating a deviation of the motor current iuvw from the target current ias* and calculating an intermediate command voltage v*' by a PI control (proportional-plus-integral control) based on the deviation as shown in Figs 1 & 2 and on paragraph 66. Accordingly, appellant has failed to provide evidence sufficient to show that the claimed method does not calculate an understanding of the difference between the currents and comparison to thresholds.  
Regarding b), Yamashita '108 does not disclose “continuously cumulating and counting actuator position data received from a position sensor and the actual current value applied to the RWS actuator” is taught in at least paragraph 65 in Yamashita '108.
Regarding c), Yamashita '108 does not disclose “determining the first compensation current value based on a cumulative value of the counted actuator position data and a cumulative value of the actual current value” is taught in at least paragraphs 55 and 65 as well as Figure 1 (20, 37, 60) in Yamashita '108.
Regarding d), Yamashita '108 does not disclose “continuously cumulating and counting the rotation angle, the rotation angular position, and the actual charge/discharge current” is taught in at least paragraphs 55 and 65 as well as Figure 2 (S12 and S13) in Yamashita '108.
Regarding e), Yamashita '108 does not disclose “a cumulative value of the counted actuator position data and a cumulative value of the actual current value” is taught in at least paragraphs 55 and 65 as well as Figure 1 (20, 37, 60) in Yamashita '108.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung US-5810108-A1, and further in view of Ukai et al. US-20080306655-A1, Okanoue et al., US-20010002631-A1, and Yamashita et al. US-20110035108-A1, and Yamashita et al, US-20200307675-A1, hereinafter referred to as Jung, Ukai, Okanoue, Yamashita ‘108, and Yamashita ‘675, respectively.
As per claim 1
Jung discloses [a] control method for a rear wheel steering apparatus of a vehicle (A fail
safe device for a rear-wheel steering system ... malfunction, There is a common phase steering
method and a reverse phase steering method in the four-wheel steering methods - Jung Abstract
Column 1 Lines 14-23 (steering method is a control method for a RWS system)), installed in a
rear wheel steering (RWS) actuator installed in the rear wheel steering apparatus applied to the
RWS actuator (A rear-wheel is steered by a DC motor according to a vehicle speed, rearwheel
steering system ... comprises: a DC motor for steering a rear wheel according to vehicle
speed- Jung Abstract, Column 2 Lines 20-31), of the devices installed in the RWS actuator (A rear-wheel is steered by a DC motor according to a vehicle speed, rear-wheel steering system ... comprises: a DC motor for steering a rear wheel according to vehicle speed-Jung Abstract, Column 2 Lines 20-31).
Jung does not disclose the control method comprising: determining, by a controller, a
first compensation current value based on aging of devices and adjusting, by the controller, a
current applied to the RWS actuator based on the first compensation current value; determining, by the controller, a second compensation current value, based on a mechanical friction and adjusting, by the controller, the current applied to the RWS actuator based on the second compensation current value; wherein determining the first compensation current value based on aging of the devices comprises: when the vehicle starts, determining whether a passenger is present in the vehicle based on a signal sensed from a passenger detection senor; when the passenger is present in the vehicle, determining whether a speed of the vehicle is within a preset speed range; when the vehicle speed is within the preset speed range, calculating a target current applied to the RWS actuator based on received sensor data of the vehicle; receiving an actual current value applied to the RWS actuator, and determining whether a difference between the target current value applied to the RWS actuator and the received actual current value exceeds a preset current difference value; continuously cumulating and counting actuator position data received from a position sensor and the actual current value applied to the RWS actuator; and determining the first compensation current value based on a cumulative value of the counted actuator position data and a cumulative value of the actual current value.
However, Ukai teaches the control method comprising: (The present invention relates to
a control apparatus and method for an electric power steering system ... a method and apparatus
for automatically compensating for a change in steering characteristics of vehicle-mounted
electric power steering system over time due to component deterioration with age to maintain
input-output characteristics of the electric power steering system - Ukai ¶3), determining, by a
controller (the P ID controller 114 computes - Ukai ¶116), a first compensation current value
based on aging of devices and adjusting (outputs the updated motor current id to compensate for
the changes in the values of the physical parameters due to the component deterioration with age
on the constituents of the electric power steering system 1. - Ukai ¶116), by the controller (the
P ID controller 114 computes - Ukai ¶116), a current applied to the RWS actuator based on the
first compensation current value (the updated target value Td of the output torque of the motor 2
based on the updated sum ... , and outputs the updated motor current id to compensate for the changes in the values of the physical parameters due to the component deterioration with age on
the constituents of the electric power steering system 1. - Ukai ¶116); determining, by the controller (the PID controller - Ukai ¶116), and adjusting, by the controller, the current (the PID controller 114 computes ... outputs the updated motor current - Ukai ¶116), based on aging of the devices comprises (outputs the updated motor current id to compensate for the changes in the values of the physical parameters due to the component deterioration with age on the constituents of the electric power steering system 1. - Ukai ¶116).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Ukai teaches a controller and a control method of an
electric steering system that alters the current needed for a steering assist motor based on
changes in the physical parameters, such as friction, within the steering system caused by
component deterioration with age.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by adjusting
the current needed to actuate the steering assist motor of the steering system based on detecting
increased friction caused by aging of the components, as taught by Ukai, to provide continued
steering control to the operator in spite of steering component ware and to avoid failure of the
RWS actuator to prevent loss of control and improve safety by monitoring part wear before a
dangerous failure occurs.
However, Okanoue teaches a second compensation current value (current instruction
value determining means 4 adds the motor current value ... base current ... friction compensation
current - Okanoue ¶60), based on a mechanical friction (compensate for deterioration in the
returnability of the steering wheel caused by friction generated in the mechanical system -
Okanoue ¶59), based on the second compensation current value (current instruction value
determining means 4 adds the motor current value ... base current ... friction compensation
current - Okanoue ¶60), wherein determining the first compensation current value,
and determining the first compensation current value (current instruction value determining
means 4 adds the motor current value ... base current ... friction compensation current – Okanoue ¶60).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Okanoue teaches a controller that determines the current
necessary for a motor based on the detection of and difference the friction compensation to
provide better steering control feedback.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by a
controller that adjusts the current needed for a steering assist motor due to friction detection and
the difference between base, motor, and friction compensation currents, as taught by Okanoue,
to provide smoother steering control in spite of friction in the steering mechanisms and to avoid
failure of the RWS actuator to prevent loss of control and improve safety by monitoring part
wear before a dangerous failure occurs.
However, Yamashita ‘675 teaches when the vehicle starts, determining whether a
passenger is present in the vehicle based on a signal sensed from a passenger detection senor,
when the passenger is present in the vehicle (detecting the boarding action and alighting action
of the driver. The status sensor 50 that detects at least one of the status of the vehicle 1 and the
status of the driver includes, for example, a door status sensor 54, a seat sensor 55, an
ignition sensor 56, and a driver monitor 57. - Yamashita ‘675 ¶76).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Yamashita ‘675 teaches monitoring when the driver has
entered the vehicle, inhabited the seat, started the vehicle, and is operating the vehicle using door
seat, ignition and driver monitoring sensors.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by the
passenger and ignition monitoring sensors, as taught by Yamashita ‘675, to ensure that the RWS
is being monitored and controlled only when the vehicle is powered on and the passenger is
occupying the vehicle to avoid wasting fuel and draining the car battery.
However, Yamashita ‘108 teaches determining whether a speed of the vehicle is within a
preset speed range (vehicle speed is set in a range of the vehicle speed Vx from zero to a
reference vehicle speed VO- Yamashita ‘108 Fig. 3, ¶75), when the vehicle speed is within the
preset speed range (an upper-limit electric power Pmax(Vx) that increases with increases in the
vehicle speed ... vehicle speed Vx exceeds a reference vehicle speed VO, a fixed upper-limit
electric power Pmax(Vx) is set - Yamashita '108 Fig. 3, ¶75 (the electric power is adjusted
based on the electric power setting map when the vehicle speed changes within a known vehicle
speed range)), calculating a target current applied to the RWS actuator based on received sensor
data of the vehicle (target current is represented simply as ias*, and the motor current detected by the motor current sensor 38 is represented as iuvw - Yamashita '108, ¶71), receiving an actual current value applied to the RWS actuator (current value detected thereby will be termed the actual charge/discharge current isub - Yamashita ‘108 Figure 1 (20, 37, 60) and ¶55 (the actual charge/discharge current being monitored by the current sensor that is connected to the electric power source control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is connected via signals and electricity to the motor actuator)), and determining whether a difference between the target current value applied to the RWS actuator and the received actual current value (Subsequently in step S14, the assist control portion 61 feeds back the motor current iuvw, and calculates a deviation iii of this motor current iuvw from the target current - Yamashita ‘108 ¶66 (in this instance, the motor current is the actual current and it is compared to the target current)), exceeds a preset current difference value (calculates an intermediate command voltage v*' by a PI control (proportional-plus-integral control) based on the deviation iii - Yamashita '108 Figure 1 (60) and 2 (S12, S21, S22) and ¶66 (the deviation is measured and based on the magnitude of the deviation an intermediate command voltage is calculated, thus the magnitude of the deviation must be compared to a known and stored current difference value inside the ECU, where step 21 is the determination step because power is equal to voltage times the current and the Px is compared to Pmax), continuously cumulating and counting actuator position data received from a position sensor (This rotation angle sensor 22 is incorporated in the electric motor 20, and outputs a detection signal commensurate with the rotational angular position of a rotor of the electric motor 20, The detection signal from the rotation angle sensor 22 is used to calculate the rotation angle and the rotation angular velocity of the electric motor 20 - Yamashita '108 ¶65), and the actual current value applied to the RWS actuator (current value detected thereby will be termed the actual charge/discharge current isub - Yamashita '108 Figure 1 (20, 37, 60), Figure 2 (S12 and S13) and ¶55 (the actual charge/discharge current being monitored by the current sensor that is connected to the electric power source control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is connected via signals and electricity to the motor actuator)), based on a cumulative value of the counted actuator position data and a cumulative value of the actual current value (The current sensor 53 discriminates the directions of current, that is, the charge current that flows from the voltage boost circuit 40 to the subsidiary electric power source 50, and the discharge current that flows from the subsidiary electric power source 50 to the motor drive circuit 30, and measures the magnitude thereof...current value detected thereby will be termed the actual charge/discharge current isub, For example, the target current ias* may be corrected to a target value that has factored in an amount corresponding to a compensation torque that is the sum of the returning force of the steering shaft 12 toward a basic position which increases in proportion to the steering angle Bx – Yamashita '108 Figure 1 (20, 37, 60) and ¶55, ¶65 (the actual charge/discharge current being monitored by the current sensor, whose data is used to provide current to the motor to alter the steering angle where the target current is altered so that the motor can generate the torque needed to produce the required steering angle, that is connected to the electric power source control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is connected via signals and electricity to the motor actuator)).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Yamashita '108 teaches a steering device for a vehicle that
maintains the steering assistance while securing a longest-possible service life of an electric
power source device by monitoring and adjusting the target and actual current and voltage to the
steering assist motor, as well as the power according to the vehicle's speed inside a speed range.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by the
measured and adjusted current and voltage meant to power a steering assist motor in conjunction
with altering that power according to changes of the speed within a speed range, as taught by
Yamashita '108, to ensure that the steering system, rear wheel or not, adjusts the current and
voltage to compensate for drops or changes in power requirements to maintain reliable and safe
steering control of the vehicle.
As per claim 4
Jung does not disclose wherein calculating the target current includes: selecting a target current value from predetermined data based on sensor signal data.
However, Yamashita '108 teaches wherein calculating the target current includes (target
current is represented simply as ias*, and the motor current detected by the motor current sensor 38 is represented as iuvw - Yamashita '108 ¶71), selecting a target current value from predetermined data based on sensor signal data (The assist map is a reference map for setting a target current value ias* of the electric motor on the basis of the vehicle speed Vx and the steering torque Tx, as shown in FIG. 3, and is stored in the memory of the electronic control unit 60 - Yamashita '108 ¶64 (the assist map contains stored reference data used to compare against measured current and the determinations from this comparison is used to send the appropriate amounts of current to the steering motor)).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Yamashita '108 teaches a steering device for a vehicle that
maintains the steering assistance while securing a longest-possible service life of an electric
power source device by monitoring and adjusting the target and actual current and voltage to the
steering assist motor.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by the
measured and adjusted current and voltage meant to power a steering assist motor, as taught by
Yamashita '108, to ensure that the steering system, rear wheel or not, adjusts the current and
voltage to compensate for drops or changes in power requirements to maintain reliable and safe
steering control of the vehicle.
As per claim 5
Jung further discloses where in the sensor signal data comprises, a steering angle of the vehicle (A rear-wheel steering angle of an electronic control rear-wheel steering system is electronically controlled according to both a steering angle of a steering wheel and a vehicle speed - Jung Column 1 Lines 35-40).
Jung does not disclose acceleration and position data of the RWS actuator.
However, Ukai teaches acceleration (angular acceleration of the motor - Ukai ¶10).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Ukai teaches a controller and a control method of an
electric steering system that alters the current needed for a steering assist motor based on
changes in the physical parameters, such as friction, within the steering system caused by
component deterioration with age.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by adjusting
the current needed to actuate the steering assist motor of the steering system based on detecting
increased friction caused by aging of the components, as taught by Ukai, to provide continued
steering control to the operator in spite of steering component ware and to avoid failure of the
RWS actuator to prevent loss of control and improve safety by monitoring part wear before a
dangerous failure occurs.
However, Yamashita '108 teaches and position data of the RWS actuator (position of a
rotor of the electric motor 20 - Yamashita '108 ¶34).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Yamashita '108 teaches a steering device for a vehicle that
maintains the steering assistance while securing a longest-possible service life of an electric
power source device by monitoring and adjusting the target and actual current and voltage to the
steering assist motor.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by the angular position of the steering motor, as taught by Yamashita '108, to ensure that the steering system, rear wheel or not, adjusts the current and voltage according to the known and correct orientation of the steering wheels to maintain reliable and safe steering control of the vehicle.
As per claim 6
Jung does not disclose where in determining the first compensation current value comprises: selecting the first compensation current value corresponding to the cumulative value of the corresponding actuator position data and the cumulative value of the actual current value from a predetermined table where the cumulative value of the actuator position data set by the controller and the cumulative value of the actual current value are mapped.
However, Okanoue teaches where in determining the first compensation current value
comprises, selecting the first compensation current value corresponding to the cumulative value of the (current instruction value determining means 4 adds the motor current value ... base
current ... friction compensation current - Okanoue ¶60).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Okanoue teaches a controller that determines the current
necessary for a motor based on the detection of and difference the friction compensation to
provide better steering control feedback.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by a
controller that adjusts the current needed for a steering assist motor due to friction detection and
the difference between base, motor, and friction compensation currents, as taught by Okanoue,
to provide smoother steering control in spite of friction in the steering mechanisms and to avoid
failure of the RWS actuator to prevent loss of control and improve safety by monitoring part
wear before a dangerous failure occurs.
However, Yamashita '108 teaches corresponding actuator position data (position of a
rotor of the electric motor 20 - Yamashita '108 ¶34), and the cumulative value of the actual
current value (The current sensor 53 discriminates the directions of current, that is, the charge
current that flows from the voltage boost circuit 40 to the subsidiary electric power source 50,
and the discharge current that flows from the subsidiary electric power source 50 to the motor
drive circuit 30, and measures the magnitude thereof. .. current value detected thereby will be
termed the actual charge/discharge current isub, electric power source control portion ... the
actual charge/discharge current isub and the output current i 2) is supplied to the assist control portion 61- Yamashita '108 Figure 1 (20, 37, 60) and ¶55 (Since the actual current is being sent
to the assistance motor that travel through multiple switching elements and the now separate
actual currents combine together to power the motor)), from a predetermined table (The assist
map is a reference map for setting a target current value ias* of the electric motor on the basis
of the vehicle speed Vx and the steering torque Tx, as shown in FIG. 3, and is stored in the
memory of the electronic control unit 60 - Yamashita '108 ¶64 (the assist map contains stored
reference data used to compare against measured current and the determinations from this
comparison is used to send the appropriate amounts of current to the steering motor)), where the
cumulative value of the actuator position data set by the controller (This electric power steering
device includes ... electronic control unit 60 - Yamashita '108 ¶30), and the cumulative value of
the actual current value (The current sensor 53 discriminates the directions of current, that is,
the charge current that flows from the voltage boost circuit 40 to the subsidiary electric power
source 50, and the discharge current that flows from the subsidiary electric power source 50 to
the motor drive circuit 30, and measures the magnitude thereof...current value detected thereby
will be termed the actual charge/discharge current isub, electric power source control
portion ... the actual charge/discharge current isub and the output current i 2 ) is supplied to the
assist control portion 61 - Yamashita '108 Figure 1 (20, 37, 60) and ¶55 (Since the actual
current is being sent to the assistance motor that travel through multiple switching elements and
the now separate actual currents combine together to power the motor)), are mapped (The assist
map is a reference map for setting a target current value ias* of the electric motor on the basis
of the vehicle speed Vx and the steering torque Tx, as shown in FIG. 3, and is stored in the
memory of the electronic control unit 60 - Yamashita '108 ¶64 (the assist map contains stored reference data used to compare against measured current and the determinations from this
comparison is used to send the appropriate amounts of current to the steering motor)).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Yamashita ‘108 teaches a steering device for a vehicle that
maintains the steering assistance while securing a longest-possible service life of an electric
power source device by monitoring and adjusting the target and actual current and voltage to the
steering assist motor.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by the
measured and adjusted current and voltage, and comparing to stored reference data, meant to
power a steering assist motor, as taught by Yamashita '108, to ensure that the steering system,
rear wheel or not, adjusts the current and voltage to compensate for drops or changes in power
requirements to maintain reliable and safe steering control of the vehicle.
As per claim 7
Jung does not disclose where in determining the second compensation current value based on the mechanical friction comprises: receiving the actual current value applied to the RWS actuator; determining whether a difference between the target current value applied to the RWS actuator and the received actual current value exceeds a preset current difference value; and determining the second compensation current value based on the mechanical friction.
However, Okanoue teaches where in determining the second compensation current value
(current instruction value determining means 4 adds the motor current value ... base current ...
friction compensation current - Okanoue ¶60), based on a mechanical friction (compensate for
deterioration in the returnability of the steering wheel caused by friction generated in the
mechanical system - Okanoue ¶59), and determining the second compensation current value
(current instruction value determining means 4 adds the motor current value ... base current ...
friction compensation current - Okanoue ¶60).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Okanoue teaches a controller that determines the current
necessary for a motor based on the detection of and difference the friction compensation to
provide better steering control feedback.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by a
controller that adjusts the current needed for a steering assist motor due to friction detection and
the difference between base, motor, and friction compensation currents, as taught by Okanoue,
to provide smoother steering control in spite of friction in the steering mechanisms and to avoid
failure of the RWS actuator to prevent loss of control and improve safety by monitoring part
wear before a dangerous failure occurs.
However, Yamashita '108 teaches comprises receiving the actual current value applied to
the RWS actuator (current value detected thereby will be termed the actual charge/discharge
current isub- Yamashita '108 Figure 1 (20, 37, 60) and ¶55 (the actual charge/discharge current being monitored by the current sensor that is connected to the electric power source
control portion 62 of the electronic control unit 60 and according to Figure 1 the ECU is
connected via signals and electricity to the motor actuator)), determining whether a difference
between the target current value applied to the RWS actuator and the received actual current
value (Subsequently in step S 14, the assist control portion 61 feeds back the motor current iuvw,
and calculates a deviation iii of this motor current iuvw from the target current - Yamashita
'108 ¶66 (in this instance, the motor current is the actual current and it is compared to the target
current)), exceeds a preset current difference value (calculates an intermediate command voltage
v*' by a PI control (proportional-plus-integral control) based on the deviation iii - Yamashita
'108 Figure 1 (60) and 2 (Sl2, S21, S22) and ¶66 (the deviation is measured and based on the
magnitude of the deviation an intermediate command voltage is calculated, thus the magnitude
of the deviation must be compared to a known and stored current difference value inside the
ECU, where step 21 is the determination step because power is equal to voltage times the
current and the Px is compared to Pmax)).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Yamashita ‘108 teaches a steering device for a vehicle that
maintains the steering assistance while securing a longest-possible service life of an electric
power source device by monitoring and adjusting the target and actual current and voltage to the
steering assist motor.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by the measured and adjusted current and voltage meant to power a steering assist motor, as taught by
Yamashita '108, to ensure that the steering system, rear wheel or not, adjusts the current and
voltage to compensate for drops or changes in power requirements to maintain reliable and safe
steering control of the vehicle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Ukai,
Okanoue, Yamashita '108, and Yamashita '675, as applied to claim 7 above, and in further view
of Farrelly et al., US 20200339185 A, hereinafter referred to as Jung, Ukai, Okanoue, Yamashita
'108, and Yamashita '675, and Farrelly, respectively.
As per claim 8
Jung does not disclose where in determining the second compensation current value based on the mechanical friction includes: selecting the second compensation current value corresponding to the frictional value from a table where the second compensation current value ranging from an upper limit to a lower limit of the frictional value set by the controller is mapped.
However, Okanoue teaches where in determining the second compensation current value
(current instruction value determining means 4 adds the motor current value...base current... friction compensation current - Okanoue ¶60), based on a mechanical friction (compensate for
deterioration in the returnability of the steering wheel caused by friction generated in the
mechanical system - Okanoue ¶59), selecting the second compensation current value, where the
second compensation current value (current instruction value determining means 4 adds the
motor current value...base current...friction compensation current - Okanoue ¶60).
Jung discloses a method of controlling a motor that operates a rear wheel steering actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Okanoue teaches a controller that determines the current
necessary for a motor based on the detection of and difference the friction compensation to
provide better steering control feedback.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by a
controller that adjusts the current needed for a steering assist motor due to friction detection and
the difference between base, motor, and friction compensation currents, as taught by Okanoue,
to provide smoother steering control in spite of friction in the steering mechanisms and to avoid
failure of the RWS actuator to prevent loss of control and improve safety by monitoring part
wear before a dangerous failure occurs.
However, Farrelly teaches corresponding to the frictional value from a table, ranging
from an upper limit to a lower limit of the frictional value set by the controller is mapped (N and
M ... friction compensation factor, The upper limit and lower limits, N and M, of each of the first
and second components, and the friction compensation factor map - Farrelly ¶47, ¶49).
Jung discloses a method of controlling a motor that operates a rear wheel steering
actuator that cuts off the power and current going to a motor actuator in the event trouble or a
malfunction is detected using sensors. Farrelly teaches an electric power steering apparatus that
measures the limits of, compares, and compensates for the friction in the steering system with
stored friction data.
It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to modify the invention of Jung, cutting off current and power to a
steering motor for an RWS system in the event trouble or a malfunction is detected, by the friction measuring, comparing, and compensating using stored friction data in a steering system, as taught by Farrelly, to detect and reduce the degradation of steering control inside a steering
system or steering actuator/motor.
Conclusion
The prior art of reference considered relevant to Applicants' invention, but not used as a
basis for a rejection of the claims include:
Hoon KR-101612670-B I A neutral position correction control method of a rear wheel steering system for a vehicle, which can prevent a driver from being repulsed by mechanical
vibration and noise.
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668